DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 3-5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (JP 2016-138309; of record in the IDS filed September 21, 2020).  
The Office understands instant claim 1 to require a slurry comprising particles dispersed in a dispersion medium, wherein at least the D95 (up to D100) is 13.2 microns and the D0.8-D8 is 0.51 microns, i.e. 0.8-8% of the particles have a diameter of 0.51 microns or less and 95% or more of the particles have a diameter of 13.2 microns or less.  
Regarding claim 1, Sato teaches powdered particles intended for thermal spray applications, in particular in the form of slurries (par. 9).  Sato teaches that the D10 is prima facie obviousness.  It is important to further note that Sato teaches that when particles are concentrated in a range of 1.0 microns or more and 10 microns or less in particle size distribution, voids or cracks are effectively prevented (par. 21).  
Claim 1, as amended, currently requires a D75 or more (with a presumed upper limit of less than the claim 1 D95+) of 5.1 microns.  Sato teaches a D50 preferably ranging from 1-10 microns, with a most preferable range of 2-7 microns.  Sato teaches that when the D50 is in this range, a small amount of pores are formed in a film obtained by thermally spraying the powder for thermal spraying, which tends to be dense and difficult to break (par. 17).  Absent a showing of unexpected results and between the disclosed D10, D50, and D90 distributions, Sato is considered to significantly encompass, or otherwise significantly overlap, the instantly claimed D75+ distribution.  
Regarding claim 3, Sato teaches that the viscosity of the slurry has a most preferable upper limit of 50 mPa-s or less and a most preferable lower limit of 1.5 mPa-s or more (par. 36).  
Regarding claims 4, 5, and 8, and 10, Sato teaches throughout that the powdered material should be a rare earth oxide (e.g., par. 37 and claim 1), specifically yttrium oxide (e.g., claim 7 and Example 1).  

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.  Applicant has incorporated the subject matter of previous dependent claim 2 into independent claim 1.  While the previous rejection of record addressed claim 2, Applicant argues that the instantly claimed invention achieves unexpected and significant results over the prior art of record, citing Table 1 to show the criticality of the claimed ranges.  Applicant states that it is the combination of the three distinct particle size distributions that enable coatings obtained from the claimed thermal spray slurry to exhibit a porosity of less than 1%, surface roughness Ra of less than 1.0 µm, and no crack formation.  
The Office respectfully disagrees, insomuch as these properties are considered to have been expected from the teachings of Sato.  
As has already been addressed on the record, Sato teaches that “when particles are concentrated in a range of 1.0 microns or more and 10 microns or less in particle size distribution, voids or cracks are effectively prevented.”  As such, the prior art already recognizes that it is important to keep the majority of the particles between 1 and 10 microns in order to suppress crack formation.  While this has already been discussed, Applicant is not further focusing on the showing of the claimed D75+ and its effect upon porosity and surface roughness.  However, as shown above, Sato teaches that the D50, preferably from 2-7 microns, is critical in suppressing pore formation.  A denser material having less pores formed at the surface is expected to result in a smoother surface, i.e. lower surface roughness.  
While the Office recognizes that the distributions of Sato vary slightly from what is instantly claimed (meaning, not exactly identical), there is considered to be substantial overlap.  Moreover, Sato recognizes the same advantages that Applicant argues are unexpected over the prior art.  As such, said advantages are not unexpected, but are actually to be expected.  If anything, it would appear that Applicant may have optimized the result effective variables that are already known, which is considered to be prima facie obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.